1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                            )   1:19-mc-00034-SAB; 1:19-mc-00035-SAB
                                                       )
9                                                      )
                                                       )   ORDER DIRECTING COMPLAINTS BE
10   JESUS PACHECO,                                        ELECTRONICALLY FILED AND TO SERVE A
                                                       )   COPY OF AT THE PLAINTIFFS’ NEW ADDRESS
11                                                     )
     SALVADOR JIMENEZ
                                                       )
12                                                     )
                                                       )
13                                                     )
                                                       )
14                                                     )
15          On May 13, 2019, the Court received notices from the above-named Plaintiffs requesting relief
16   from the electronic case filing system at Avenal State Prison.
17            On May 16, 2019, the Court directed Supervising Deputy Attorney General, Christopher
18   Becker, to file a response to Plaintiffs’ requests or to electronically file the complaints.
19          On May 22, 2019, Deputy Attorney General, Joanna Hood, submitted the declaration of
20   Litigation Coordinator, N. Brown, who declares that Plaintiff Jesus Pacheco and Plaintiff Salvador
21   Jimenez have both been transferred to the Modified Community Correctional Facility (MCCF) in
22   Shafter, California. (Declaration of N. Brown ¶ 3.) MCCF is contracted with CDCR to house state
23   inmates, but it is not considered a CDCR facility, and inmates do not have access to an electronic case
24   filing system.
25          Although Pacheco and Jimenez have been transferred to MCCF, they were both housed at
26   Avenal State Prison at the time they filed their requests to be exempt from the electronic case filing
27   system, and the complaints should, therefore, be electronically filed on their behalf.
28

                                                           1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Within seven (7) days from the date of service of this order, the complaints in both

3                     1:19-mc-00034-SAB; 1:19-mc-00035-SAB, shall be electronically filed;

4             2.      A copy of e-filing service documents shall be served on each Plaintiff at their new

5                     address; and

6             3.      A notice of proof of filing shall be served on the Court along with the applicable case

7                     numbers.

8
9    IT IS SO ORDERED.

10   Dated:        May 28, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
